Citation Nr: 0937803	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  03-31 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as due to Agent Orange exposure.

2.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to prostate cancer.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1964 to January 
1966.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 RO decision that denied 
service connection for prostate cancer, to include as due to 
Agent Orange exposure; and for erectile dysfunction, claimed 
as secondary to prostate cancer. 

The Veteran provided testimony at a personal hearing at the 
RO in February 2004.  A transcript of this testimony has been 
associated with the claims file.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in December 2006 for further 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

In September 2009 the Veteran submitted directly to the Board 
additional internet information concerning the usage of 
herbicides in Hawaii for consideration on appeal.  In the 
Veteran's letter, there is no indication that the Veteran 
waived initial RO consideration of the additional evidence.  
The Board subsequently sent a letter to the representative, 
requesting a response as to whether the veteran waived RO 
consideration of the evidence.  The representative responded 
to the contrary and requested that the case be remanded for 
review of the additional evidence.  Therefore, this evidence 
must be referred to the RO/AMC for initial consideration 
before the Board may consider it.  See Disabled American 
Veterans, et al v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

After completing any additional 
development deemed necessary, the RO/AMC 
should readjudicate the issue on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.  If any determination remains 
adverse to the Veteran, he should be 
furnished a Supplemental Statement of the 
Case and be given an opportunity to 
respond. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.A. BANFIELD	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


